DETAILED ACTION
This is the Office action based on the 15799694 application filed October 31, 2017, and in response to applicant’s argument/remark filed on April 1, 2022.  Claims 2-12, 14 and 16-25 are currently pending and have been considered below. Applicant’s cancellation of claims 1, 13 and 15 acknowledged. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on before March 16, 2013, is being examined under the pre- AIA  first inventor to file. 
 Claim Interpretations
Claim 2  recites “depositing a second layer on top of the first layer”.  Claim 14 recites “The method of claim 2, wherein the second layer is formed directly on the first layer, without any intervening layers”.  Therefore, for the purpose of examining the depositing a second layer on top of the first layer in claim 2 will be interpreted as there may be intervening layers between the first layer and the second layer.
 
 Priority
Applicant’s filing a new Application Data Sheet dated 08/23/2021 correcting the priority relationship is acknowledged. 
Claim Rejections - 35 USC § 112
  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner is unable to find support for the limitation “performing a particle removal operation to entire surface of the first layer as deposited in (a) that substantially covers, and has substantially uniform thickness across, the substrate” in the specification.  Although the specification discloses forming a layer of electrochromic material and subsequently removing particles by using a particle removal step ([0076]), it fails to teach performing a particle removal operation to entire surface of the first layer as deposited.  For the purpose of examining it will be assumed that there is support for the above limitation. 
Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner is unable to find support for the limitation “the second layer comprises a material selected from the group consisting of cerium, titanium, aluminum, zinc, tin, tungsten and tantalum” in the specification.  Although the specification discloses that suitable materials for the counter electrode complementary to WO3 include nickel oxide (NiO), nickel tungsten oxide (NiWO), nickel vanadium oxide, nickel chromium oxide, nickel aluminum oxide, nickel manganese oxide, nickel magnesium oxide, nickel tantalum oxide, chromium oxide (Cr2O3), manganese oxide (MnO2), Prussian blue.  Optically passive counter electrodes comprise cerium titanium oxide (CeO2--TiO2), cerium zirconium oxide (CeO2--ZrO2), nickel oxide (NiO), nickel-tungsten oxide (NiWO), vanadium oxide (V2O5), and mixtures of oxides (e.g., a mixture of Ni2O3 and WO3).  Doped formulations of these oxides may also be used, with dopants including, e.g., tantalum and tungsten” in paragraph 0098, it does not disclose all material in claim 19, such as cerium, titanium, aluminum, etc.  For the purpose of examining it will be assumed that there is support for the above limitation. 
Claims 3-12, 14 and 16-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because they are directly or indirectly dependent on claim 2.

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
           The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims  2, 9, 14, 16-20 and 22-25  rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Agrawal et al. (U.S. PGPub. No. 20030227664), hereinafter “Agrawal”:--Claims 2, 9, 14, 16, 20, 25: Agrawal teaches a method for manufacturing an electrochromic device, comprising
forming an electrochromic (EC) layer, such as a tungsten oxide film, on a substrate, such as an ITO-coated glass ([0052]);
patterning the tungsten oxide film by using photolithographic technology used in standard semiconductor processing ([0053, 0060, 0063, 0076], Fig. 6), comprising:        forming a photoresist pattern that exposes a portion of the tungsten oxide film;        etching the tungsten oxide film with NaOH solution to form a patterned tungsten oxide film;       removing the photoresist pattern using acetone;
       rinsing the patterned tungsten oxide film with distilled water and blown dry with nitrogen;        depositing an anti-reflective coating (ARC) on the patterned tungsten oxide film ([0055]) and/or depositing an electrolyte layer on the patterned tungsten oxide film (Fig. 5, [0062]), then depositing a second transparent conductor layer over the electrolyte layer ([0062]).       using the substrate comprising the tungsten oxide film as an electrochromic device ([0049, 0124, 0127]).Agrawal further teaches that the electrochromic device comprises two substrates that are electrically connect using an electrolyte ([0004]), wherein the electrolyte may be liquid or solid ([0007]).  Agrawal further teaches that the patterned tungsten oxide film and the substrate may be incorporated in a sight window as shown in Fig. 2, wherein the patterned tungsten oxide film is labeled as layer 134 ([0048]).  It is noted that the second transparent conductor layer may be considered a counter electrode layer.
        It is noted that tungsten oxide is an electrochromic material, and the patterned tungsten oxide film is equivalent to the first layer of EC material and the ARC layer is equivalent to the second layer recited in claim 1.   Fig. 1a shows that the EC layer 140 has a substantially uniform thickness across the substrate.   Fig. 6 (a), (d), (e) and (f) show that the patterned tungsten oxide film substantially covers the substrate.   It is noted that removing the photoresist pattern using acetone and rinsing the tungsten oxide film with distilled water and blown dry with nitrogen would remove particles from the surface of the tungsten oxide film.      Alternately, although Agrawal does not disclose the tungsten oxide film having a substantially uniform thickness across the substrate,  since Fig. 1a shows that the EC layer 140 has a substantially uniform thickness across the substrate,  it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to form the tungsten oxide film having a substantially uniform thickness across the substrate in the invention of Agrawal.--Claims 17, 18: It is noted that ITO is a transparent conductor.--Claim 19: Agrawal further teaches that the transparent conductor layer may comprise indium tin oxide ([0138]).--Claims 22, 23, 24: Agrawal further teaches that the electrolyte layer comprises lithium triflate ([0162]).  Since the electrolyte layer is a liquid, it would remove a particle from the surface of the tungsten oxide film.

  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 9, 12, 14, 16-20 and 25 rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Agrawal et al. (U.S. PGPub. No. 20030227664), hereinafter “Agrawal”, in view of Palmer (U.S. Pat. No. 4768291), hereinafter “Palmer”:
--Claims 2, 3, 9, 14, 16, 20, 25: Agrawal teaches a method for manufacturing an electrochromic device, comprising
forming an electrochromic layer, such as a tungsten oxide film, on a substrate, such as an ITO-coated glass ([0052]);
patterning the tungsten oxide film by using photolithographic technology used in standard semiconductor processing ([0053, 0060, 0063, 0076], Fig. 6), comprising:        forming a photoresist pattern that exposes a portion of the tungsten oxide film;        patterning the tungsten oxide film through the photoresist pattern, then       removing the photoresist pattern using acetone;       depositing an anti-reflective coating (ARC) on the patterned tungsten oxide film ([0055]) and/or depositing an electrolyte layer on the patterned tungsten oxide film (Fig. 5, [0062]), then depositing a second transparent conductor layer over the electrolyte layer ([0062]).       using the substrate comprising the tungsten oxide film as an electrochromic device ([0049, 0124, 0127]).Agrawal further teaches that the electrochromic device comprises two substrates that are electrically connect using an electrolyte ([0004]), wherein the electrolyte may be liquid or solid ([0007]).  Agrawal further teaches that the patterned tungsten oxide film and the substrate may be incorporated in a sight window as shown in Fig. 2, wherein the patterned tungsten oxide film is labeled as layer 134 ([0048]).         Agrawal is silent about the details of forming the photoresist layer, and fails to teach performing a particle removal operation on the tungsten oxide film.       Palmer teaches that a photoresist layer may be deposited on a wafer by cleaning the wafer with water and scrubbing with a brush roller, then coating the wafer with a photoresist (Fig. 3a-3c; Col. 1, Lines 28-38).       Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to clean the surface of the tungsten oxide film prior to depositing the photoresist, as taught by Palmer, because Agrawal is silent about the details of forming the photoresist layer, and   Palmer teaches that a photoresist layer may be efficiently deposited by using such method.  It is noted that the cleaning would be performed to the entire surface of the tungsten oxide film.        It is noted that tungsten oxide is an electrochromic material, and is equivalent to the first layer of EC material, and the photoresist layer is equivalent to the second layer recited in claim 1.   Fig. 1a shows that the tungsten oxide film 140 substantially cover the substrate.  Agrawal is silent about a thickness uniformity of the tungsten oxide film and fails to teach the tungsten oxide film 140 having a substantially uniform thickness across the substrate        Agrawal further teaches that the tungsten oxide film has a thickness of 10-1000 nm ([0007]).  Although Agrawal is silent about a thickness uniformity of the tungsten oxide film, since Fig. 1a shows that the tungsten oxide film 140 has a substantially uniform thickness, it would have been obvious to one of ordinary skill in the art at the time the invention was made to deposit a tungsten oxide film 140 having a substantially uniform thickness across the substrate.  It is noted that Applicant also uses similar figure to support the feature “substantially uniform thickness”.--Claims 4, 5: It is noted that the static attraction would inevitably occur during the scrubbing the tungsten oxide film with the roller.--Claim 12: Since the EC layer and the scrubbing taught by Agrawal modified by Palmer are the same as Applicant’s, the scrubbing with the roller would dislodge a particle at the surface of the tungsten oxide film and leave a gap, which would be partially filled by the depositing of the photoresist layer, as taught by Applicant. --Claims 17, 18: It is noted that ITO is a transparent conductor.--Claim 19: Agrawal further teaches that the transparent conductor layer may comprise indium tin oxide ([0138]). 
 Claims 6-8, 9-12  and 20-21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal as applied to claim 2 above, and further in view of Montierth et al. (U.S. PGPub. No. 20050003737), hereinafter “Montierth”:
--Claims 6, 7, 8, 20, 21: Agrawal teaches the invention as in claim 2 above, wherein Agrawal teaches removing the photoresist pattern using acetone, then cleaning the substrate with water after removing the photoresist layer.  Agrawal fails to teach applying acoustic energy to the substrate during the removing the photoresist.
        Montierth teaches that applying megasonic energy during stripping photoresist would advantageously improve stripping rate ([0304]).  It is noted that Montierth teaches that the term “megasonic” is used interchangeably with “ultrasonic” ([0167]).         Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply megasonic or ultrasonic wave to the substrate during stripping photoresist in the invention of Agrawal because Montierth teaches that this would advantageously improve stripping rate.  
--Claims 9, 10, 11: Montierth further teaches to apply a jet of a supercritical fluid, such as CO2 in a liquid state, to act as a solvent to enhance removing particles from the wafer ([0652-0656]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a jet of the supercritical fluid to the substrate the invention of Agrawal because Montierth teaches that the supercritical fluid would act as a solvent to enhance removing particles from the substrate. --Claim 12: Since the EC layer and the megasonic clean taught by Agrawal modified by Palmer are the same as Applicant’s, the megasonic clean would dislodge a particle at the surface of the tungsten oxide film and leave a gap, which would be partially filled by the depositing of the thin film, as taught by Applicant. 
 Claims 6-8, 9-11 and 20-21 ejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal in view of Palmer as applied to claim 2 above, and further in view of Montierth:
--Claims 6, 7, 8, 20, 21: Agrawal teaches the invention as in claim 2 above, wherein Agrawal modified by Palmer teaches to clean the substrate with water and scrubbing with a brush roller prior to coating the wafer with a photoresist. Agrawal and Palmer fail to teach applying acoustic energy to the substrate.
        Montierth teaches that applying an ultrasonic wave in addition to brush scrubbing would advantageously remove smaller particles and also lift particles out of recesses, thus provide a better cleaning ([0003, 0167, 0189]).  It is noted that Montierth teaches that the term “megasonic” is used interchangeably with “ultrasonic” ([0167]).
        Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a megasonic or ultrasonic wave in addition to brush scrubbing to the substrate during the cleaning in the invention of Agrawal because Montierth teaches that this would advantageously remove smaller particles and also lift particles out of recesses, thus provide a better cleaning.  
--Claims 9, 10, 11: Montierth further teaches to apply a jet of a supercritical fluid, such as CO2 in a liquid state, to act as a solvent to enhance removing particles from the wafer ([0652-0656]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a jet of the supercritical fluid to the substrate the invention of Agrawal because Montierth teaches that the supercritical fluid would act as a solvent to enhance removing particles from the substrate. 

Claims 2-9, 12, 14, 16-21 and 25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozlowski et al. (U.S. PGPub. No. 20100243427), hereinafter “Kozlowski”:
--Claims 2, 9, 14, 16, 17, 20, 25: Kozlowski teaches a method of manufacturing an electrochromic device, comprising:obtaining a substrate comprising a glass substrate 605 having a transparent conducting oxide (TCO) coating 615 ([0089])
cleaning a substrate by using mechanical scrubbing and ultrasonic conditioning to remove particles that may cause shorting of the device ([0090-0091]);
forming a trench on the substrate, then cleaning the substrate again as described above ([0092-0094])
depositing an EC stack comprising a counter electrode (CE) layer, an ion conducting (IC) layer, then an electrochromic (EC) layer on the substrate in a deposition apparatus ([0094, 0103]), wherein depositing the electrochromic layer may use sputtering to   deposit a high quality tungsten oxide electrochromic layer having a thickness 200-700 nm ([0097]);
depositing a second TCO layer on the EC stack.        Kozlowski further teaches that “(i)n one embodiment, each of the electrochromic layer, the ion conducting layer, and the counter electrode layer is a solid phase layer” ([0094]).
        Kozlowski further teaches that “the EC stack is fabricated in an integrated deposition system where the substrate does not leave the integrated deposition system at any time during fabrication of the stack.  In one embodiment, the second TCO layer is also formed using the integrated deposition system where the substrate does not leave the integrated deposition system during deposition of the EC stack and the TCO layer” ([0107]).  This implies that TCO stack may be deposited in a separate apparatus from the EC stack, thus requiring unloading the substrate from the deposition apparatus after the deposition of the EC layer.  
        Kozlowski further teaches that the EC stack may be formed in reverse, i.e. EC layer, then IC layer, then CE layer ([0103]), and that the IC layer may be deposited in a separate apparatus, thus requiring unloading the substrate from the deposition apparatus after the deposition of the EC layer.  
        Kozlowski further teaches that passing the substrate through a load lock (from vacuum or other controlled ambient environment to an external environment) prior to deposition typically introduces numerous particles onto the substrate ([0108]).  Therefore, in both cases above, although Kozlowski is silent about removing the particles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to remove the particles prior to depositing a second TCO layer or the IC layer on the EC stack since Kozlowski clearly emphasize remove particles that may cause problem of the device.        Although Kozlowski is silent about the tungsten oxide electrochromic layer having a substantially uniform thickness, since Fig. 5A and 6A shows that the EC stack has a substantially uniform thickness, it would have been obvious to one of ordinary skill in the art at the time the invention was made to deposit a tungsten oxide electrochromic layer having a substantially uniform thickness in the invention of Kozlowski.  It is noted that Applicant also uses similar figure to support the feature “substantially uniform thickness”.   It is noted that Fig. 2 and 3 show that the EC layer substantially covers the substrate.--Claims 3, 4, 5, 6, 7, 8, 12, 21: It would have been obvious to one of ordinary skill in the art at the time the invention was made to remove the particles by cleaning a substrate by using mechanical scrubbing and ultrasonic conditioning, as shown in paragraphs ([0090-0091]) above. --Claim 18: Kozlowski further disclose that the substrate comprising a glass substrate 605 having a transparent conducting oxide (TCO) coating 615 may be a TEC® glass manufactured by Pilkington of Toledo, Ohio or SUNGATE® 300 and SUNGATE® 300 manufactured by PPG Industries, of Pittsburgh, Pa .  Although Kozlowski is silent about the manufacturing process of the substrate comprising a glass substrate 605 having a TCO coating 615, it is obvious to one of ordinary skill in the art at the time the invention was made to use a substrate that is made by using a process comprising coating a glass substrate with a TCO layer.--Claim 19: Kozlowski further teaches that the TCO layer may comprise tin oxide ([0036]) and the IC layer may comprise aluminum ([0096]).--Claims 22, 23, 24: Kozlowski further teaches to lithiate the EC stack by depositing a lithium layer on the EC layer ([0110-0120]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the lithiation after the deposition of the EC layer.  As taught by Applicant, the lithiation would remove particles from the surface of the EC layer.

 Claims 22-24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal and Palmer as applied to claim 2 above, and further in view of Kozlowski:
--Claims 22, 23, 24: Agrawal modified by Palmer teaches the invention as in claim 2 above, wherein Agrawal and Palmer teaches forming an EC layer, then cleaning the EC layer prior to depositing a photoresist layer.  Agrawal and Palmer fail to teach a lithiation step.       Kozlowski teaches that intercalation of lithium ions is responsible for switching the optical state of an EC stack, and teaches to lithiate the EC stack by depositing a lithium layer on the EC layer ([0110-0120]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to lithiate the EC layer along with the cleaning the substrate prior to depositing the photoresist layer.
Response to Arguments
Applicant's arguments filed April 1, 2022 have been fully considered as follows:-- Applicant’s filing a new Application Data Sheet dated 08/23/2021 correcting the priority relationship is acknowledged.---Regarding Applicant’s argument that the feature “performing a particle removal operation to entire surface of the first layer as deposited in (a) such that after (b) the first layer still substantially covers, and has substantially uniform thickness across, the substrate” (emphasis added) recited in claim 2 has support in the specification, this argument is not persuasive.  Applicant cited page 49-50 in the specification for the support; however, this section describes exposing the substrate to various cleaning agents, such as thermal energy or supercritical fluid, to dislodge particles from surface of the substrate, which has different scope than the claimed feature above because the claimed feature requires the entire surface of the first layer as deposited to be exposed to the cleaning.  This not only requires the first layer to be unchanged from the time it is deposited to the time of the cleaning, but also requires that there is no obstruction exists on the surface that may prevent the surface to expose to the cleaning agent.  These features are not taught in the specification.  Furthermore, the cited cleaning only applicable to cleaning by thermal energy or supercritical fluid, and may not be applicable to other cleaning agents.        It is noted that this argument contradicts Applicant’s argument that Agrawal’s teaching of cleaning an electrochromic layer through a mask does not read on claim 2.  Thus, the rejection of claim 2 under 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained.  Claims 3-12, 14 and 16-25 rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because they are directly or indirectly dependent on claim 2--Regarding Applicant’s argument that the feature “the second layer comprises a material selected from the group consisting of cerium, titanium, aluminum, zinc, tin, tungsten and tantalum” has support in the specification, this argument is not persuasive.  Applicant cited page 52-56 in the specification for the support; however,  this section does not disclose every species recited in the claimed feature.  For example, while this section discloses cerium titanium oxide and  cerium zirconium oxide, these compounds have different scopes than the species “cerium” recited in claim 19.  Thus, the rejection of claim 19 under 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained.--Regarding Applicant’s argument that Agrawal does not teach the feature “performing a particle removal operation to entire surface of the first layer as deposited in (a) such that after (b) the first layer still substantially covers, and has substantially uniform thickness across, the substrate”, it is noted that the rejection is based on Agrawal in view of Palmer, as explained above.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is noted that in the invention of Agarwal modified by Palmer, the entire layer is cleaned with water and scrubbing with a brush roller prior to depositing the photoresist layer. --Regarding Applicant’s argument that Palmer does not teach removing particles before depositing a second layer of electrochromic device, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is noted that in the invention of Agarwal modified by Palmer, the entire layer is cleaned with water and scrubbing with a brush roller prior to depositing the photoresist layer. --Regarding Applicant’s argument that Beni is directed to using iridium oxide as the electrochromic layer, this argument is persuasive.  Rejection based on Beni is withdrawn.--Regarding Applicant’s argument that the Kozlowski does not teach cleaning particles before the second TCO film deposition, since Kozlowski clearly emphasize remove particles that may cause problem of the device, and since Kozlowski clearly teaches that passing the substrate through a load lock (from vacuum or other controlled ambient environment to an external environment) prior to deposition would introduce numerous particles onto the substrate ([0108]), although Kozlowski is silent about removing the particles,  one of ordinary skill in the art would be motivated to remove the particles prior to depositing a second TCO layer or the IC layer on the EC stack by using the cleaning technique taught by Kozlowski.  This is not a common knowledge, but an obvious step in the context of the teachings.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713